Howell, J.
In this case judgment in solido was obtained against the two makers and the indorser of a promissory note, from which the two makers took this appeal by petition and asked that the plaintiff be cited. It is manifest that the indorser has an interest and should be a party to the appeal, and as this court will notice, of its own motion, the want of proper parties, the appeal must be dismissed. 12 R. 203 ; 4 A. 577; 11 A. 409; 12 A. 755, 774, 801; 3 A. 317; 19 A. 137.
It is therefore ordered that the appeal herein be dismissed with costs.